Citation Nr: 9924497	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  He had periods of active duty for training, including 
one in June 1988.  This appeal arises from a March 1998 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected right knee disability is 
manifested by a moderate level of disability, including pain 
and swelling with bending, kneeling and squatting, but no 
measurable limitation of motion or instability.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, and not in 
excess thereof, for a right knee disability, have been met.  
38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, 
Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The veteran injured his right knee during a period of active 
duty for training in June 1988.  An acute tear of the 
anterior cruciate ligament was diagnosed at that time.  
Service connection for right knee giveway was granted in 
August 1989, and a noncompensable evaluation was assigned 
from December 1988.  A May 1995 rating decision granted a 10 
percent evaluation effective from June 1993.  The veteran 
contends that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (1998).  The veteran's right 
knee disability is currently evaluated under Code 5257.  A 
10 percent evaluation under that code contemplates a slight 
level of recurrent subluxation or lateral instability.  A 20 
percent evaluation requires a moderate level of recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires a severe level of disability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

A VA examination was conducted in August 1997.  The veteran 
reported right knee pain, particularly with the bending and 
squatting necessitated by his job as a mason.  The veteran 
also reported increased stiffness of the knee, and stated 
that he wore a knee brace when engaged in any form of 
exercise.  The veteran reported that he exercised the knee at 
home with use of a ten pound weight.  He complained of a 
stinging sensation around the kneecap.  The veteran used 
Motrin for his knee pain.  On examination, there was no 
evidence of instability, swelling, or deformity of the right 
knee, but there was tenderness around the patella.  The 
veteran could hyperextend the right knee from 0 to 15 
degrees, and flex it from 0 to 130 degrees.  Range of motion 
was described as normal, as was the veteran's gait.  Right 
leg reflexes were depressed.  Mild degenerative changes were 
noted by X-ray.  The impression was chronic right knee pain 
secondary to osteoarthritis.  The examiner stated that 
ordinary walking did not cause a problem for the veteran, but 
that he had increasing difficulty associated with his duties 
as a mason, particularly with bending and squatting.  An 
addendum to the report noted that a neurology consult was 
normal, as was an electromyograph (EMG).  

The most recent VA examination was conducted in September 
1998.  The veteran reported a shooting, sharp pain in the 
right knee, especially with bending.  He stated that any kind 
of squatting and bending or putting pressure on the right 
knee caused a sharp pain on the lateral side of the right 
knee.  The veteran wore a brace which helped to stabilize the 
knee and gave him good support.  He stated that he had worn 
this brace to work every day for several years.  The veteran 
stated that normal walking did not bother him, but masonry 
work, bricklaying, carpentry work, and laying carpet all 
caused shooting pain in the knee.  He did yard work at home, 
but used a riding mower only, to avoid putting pressure on 
the knee.  On examination, the veteran's legs were of equal 
length, with no edema.  Palpation of the right patella was 
normal, with no evidence of effusion.  There was slight 
swelling of the right knee, but no wasting of the right 
quadriceps.  Flexion was from 0 to 130 degrees, with 
extension from 0 to 10 degrees.  Lateral McMurray's test was 
negative, and medial McMurray's was tender and positive.  
Anterior and posterior drawer tests were negative.  The 
veteran's gait was normal.  He had difficulty walking on his 
toes and knees.  Neurological testing was normal.  The 
impression was chronic knee pain due to degenerative joint 
disease.  X-ray showed old fracture anterior cruciate 
ligament tear.  Regarding functional loss, the examiner again 
noted that the veteran had problems with pain and swelling 
associated with bending and squatting on the job.  

Magnetic resonance imaging (MRI) conducted in October 1998 
showed severe degenerative findings within the lateral 
compartment, where there was essentially no normal meniscal 
tissue seen.  There appeared to be a chronic anterior 
cruciate ligament tear.  No medial meniscal tear was 
identified, but there were lesser degenerative findings in 
the medial and patellofemoral compartments as well.  

The recent VA examinations show a degree of right knee 
disability more properly characterized as moderate, as 
contemplated by a 20 percent evaluation under code 5257.  The 
Board notes that, while the VA examinations have not 
demonstrated instability or subluxation, the overall 
disability level, particularly as it relates to the veteran's 
pain and swelling associated with the bending, squatting and 
kneeling required by his employment as a mason, is more than 
slight, and more nearly approximates the criteria required 
for a moderate (20 percent) rating.  The examiner does not 
describe the severe recurrent subluxation or lateral 
instability required for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  

The veteran has degenerative joint disease of the right knee, 
however neither of the examinations has described any 
limitation of motion.  Accordingly, the Board has determined 
that the veteran is not entitled to a separate 10 percent 
evaluation under code 5003.  See VAOGPREC 23-97; 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5261 (1998).  Nor is he 
entitled to higher ratings under Codes 5260 or 5261 since leg 
flexion is not limited to 15 degrees or less, and leg 
extension is not limited to 20 degrees or more.  38 C.F.R. 
Part 4, Diagnostic Codes 5260, 5261 (1998).  As noted above, 
the veteran's pain on repetitive bending, kneeling, and 
squatting, provide the basis for the 20 percent evaluation 
under code 5257, thus no additional disability based on 
functional loss is appropriate.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).





	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation of 20 percent, and not in excess thereof, for a 
right knee disability, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

